Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed March 18, 2021 has been entered.  Claims 1-3, 6, and 12-25 are pending and are rejected for the reasons set forth below.	

Claim Objections
3.	The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 12 recites the limitation, “the server receives payment information from selected other potential customer.” However, the applicant may have intended to state, “the server receives payment information from the selected other potential customer.”
	Appropriate correction or clarification is requested.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

5.	In sum, claims 1-3, 6, and 12-25 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” 

            Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-3, 6, and 21-25) and a machine (claims 12-20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
receiving a split payment request for a transaction with a merchant comprising a transaction amount;
automatically identifying… a plurality of other potential customers to split the transaction amount with based on the customer's split payment history for at least one prior transaction with the merchant, the customer and the plurality of other potential customers;
receiving a selection of one of the plurality of other potential customers for the split payment request;
receiving a selection of a payment allocation for the selected other potential customer; and
communicating the split payment request, the selected other customer, and the payment allocation…
	
Claim 12 recites the abstract idea of:
receives an identification of a transaction with a merchant comprising a transaction amount for a split payment request;
automatically identifies… a plurality of other potential customers to split the transaction amount with based on the customer's split payment history for at least one prior transaction with the merchant, the customer and the plurality of other potential customers;
receives a selection of one of the plurality of other potential customers for the split payment request;
receives a payment allocation for the selected other potential customer;
sends the split payment request…;
sends the split payment request to the selected other potential customer; and
receives payment information from selected other potential customer.
	
Claim 21 recites the abstract idea of:
receiving a split payment request for a transaction with a merchant comprising a transaction amount;
automatically identifying… a plurality of other potential customers to split the transaction amount with based on… location information… associated with each of the plurality of other potential customers at a time of the transaction;
receiving a selection of one of the plurality of other potential customers for the split payment request;
receiving a selection of a payment allocation of the transaction amount for the selected other potential customer; and
communicating the split payment request, the selected other potential customer, and the payment allocation...
	Here, each of the recited abstract ideas for the respective independent claims falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, managing financial transactions between individuals). 

	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 

	The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
	Claims 2 and 22 state that the user selects a transaction for split payment by swiping left or right on a touchscreen. Merely stating how the user provides input to their device to select a transaction does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. Rather, these claims merely apply generic 
	Claims 3, 16, and 23 merely add further description to the step of receiving a split payment request recited in the independent claims and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claims 6, 19, 20, and 24 merely refine the abstract idea by adding steps to the recited abstract idea (e.g. sending reminders to the individuals involved in the transaction) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claims 13 and 14 merely refine the abstract idea by adding steps to the recited abstract idea (e.g. providing payment to the merchant based on received payment information) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claim 15 merely states that the system utilizes generic computer components (a touch screen interface) to implement the abstract idea on a computer.
	Claims 17, 18, and 25 merely apply machine learning technology in order to provide split transaction recommendations (claims 17 and 25) and other potential customer recommendations (claim 18) to the user. Merely stating that the system applies a generic machine learning system/algorithm, without any description regarding how the machine learning process is conducted, does not integrate  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  

	The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)). Therefore, the claims are directed to an abstract idea. 

	Additionally, the claims recite insignificant extra-solution activity/features beyond the recited abstract idea. (e.g., displaying a list comprising the customer and the plurality of other potential customers for the split payment request) (See e.g., MPEP §2106.05(g)).
	Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a mobile payment computer application, an information processing apparatus, a computer processor, a machine learning model, server, a touch screen interface, a communications network, and an electronic device, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, computing system and computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 36 and 73). 
	Additionally, as determined above in step 2, Prong 2, the claims recite insignificant extra-solution activity/features beyond the recited abstract idea. (e.g., displaying… does not impose meaningful limits on the process because it merely describes the displaying of data using one or more computing device and/or interface element recited at a high level of generality) (See e.g., MPEP §2106.05(g)).  Accordingly, the addition of insignificant extra-solution activity as an additional element does not amount to an inventive concept when, as here, the extra-solution activity is a well-understood, routine or conventional activity (e.g., displaying data using one or more computing device and/or 
	The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 6, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Pre-Grant Publication No. 20180268384) in view of Jain (U.S. Patent No. 10402899).

Claim 1
	Regarding Claim 1, 
A computer-implemented method for sending a split payment request comprising the steps of: in a mobile payment computer application executed by an information processing apparatus comprising at least one computer processor and associated with a customer (See at least Paragraph 91-93: Describes an electronic device comprising a processor and a payment application. The electronic device is used to split payments between multiple users):
Receiving a split payment request for a transaction with a merchant comprising a transaction amount (See at least Paragraphs 54 and 55: After completing a transaction, the user may initiate/request a split payment function for the transaction by activating a button on their electronic device [See Figure 1A]. The split payment is associated with a transaction amount [Paragraph 51]);
Displaying a list comprising the customer and the plurality of other potential customers for the split payment request (See at least Paragraph 56: The electronic device may display a split payment proceeding candidate list [See Figure 1A, 140]);
Receiving a selection of one of the plurality of other potential customers for the split payment request (See at least Paragraphs 62-64: The electronic device allows the user to select the individuals to be included in the split payment transaction [See Figure 1A, 141]);
Receiving a selection of a payment allocation for the selected other potential customer (See at least Paragraphs 69 and 70: The user may input an amount to be paid by each individual in the split payment transaction [See Figure 1B, 184]); and
Communicating the split payment request, the selected other potential customer, and the payment allocation to a remote server (See at least Paragraph 105: The electronic device sends a request to a first server to create a virtual account based on the 

	Jung does not explicitly teach, but Jain, however, does teach:
Automatically identifying, using a trained machine learning model wherein the trained machine learning model is trained using the customers past transaction history with the merchant, a plurality of other potential customers to split the transaction amount with based on the customer's split payment history for at least one prior transaction with the merchant, the customer and the plurality of other potential customers (See at least Col. 3, Lines 53-62 and Col. 6, Line 56 - Col. 7, Line 4 : Describes a "learning engine" (i.e. machine learning model) that analyzes customer feedback data regarding previous shared expense transactions. The learning engine may identify potential shared expenses and possible recipients for reimbursement requests regarding the shared expense. The accuracy of the learning engine may be improved over time by applying algorithms to data associated with previous shared expense transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to improve the accuracy with which the system identifies additional users to add to the shared expense (i.e. split bill) transaction by applying a machine learning model to data associated with previous shared expense transactions conducted by the user (Jain: Col. 6, Lines 60-64).

Claim 2
	Regarding Claim 2, 
Where the mobile payment computer application enables the customer to select a transaction for the split payment request on a touch screen interface by swiping to the left or right on the transaction (See at least Paragraph 54: The split payment process may be initiated by the user activating a "function performing object" [Figure 1A, 130]. The screen is a touchscreen as shown in Figure 1A. Although Jung does not explicitly teach that the user swipes left or right on the screen, swiping the screen is an obvious variant of touching the screen which produces a similar result [initiating a split payment process]).

Claim 6
	Regarding Claim 6, Jung does not explicitly teach, but Jain, however, does teach:
Sending a reminder to the selected other potential customer after the split payment request has been sent (See at least Col. 9, Lines 29-61: The server may send reminder messages to non-paying recipients [i.e. the other customer] if payment is not received after a predetermined elapsed time).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to increase the effectiveness of the reimbursement process by ensuring that payment is sent to the appropriate individuals involved in the transaction.

Claim 21
	Regarding Claim 21, Jung teaches:
A computer-implemented method for sending a split payment request comprising the steps of: in a mobile payment computer application executed by an information processing apparatus comprising at least one computer processor and associated with a customer (See at least Paragraph 91-93: Describes an electronic device comprising a processor and a payment application. The electronic device is used to split payments between multiple users):
Receiving a split payment request for a transaction with a merchant comprising a transaction amount (See at least Paragraphs 54 and 55: After completing a transaction, the user may initiate/request a split payment function for the transaction by activating a button on their electronic device [See Figure 1A]. The split payment is associated with a transaction amount [Paragraph 51]);
Displaying a list comprising the customer and the plurality of other potential customers for the split payment request (See at least Paragraph 56: The electronic device may display a split payment proceeding candidate list [See Figure 1A, 140]);
Receiving a selection of one of the plurality of other potential customers for the split payment request (See at least Paragraphs 62-64: The electronic device allows the user to select the individuals to be included in the split payment transaction [See Figure 1A, 141]);
Receiving a selection of a payment allocation of the transaction amount for the selected other potential customer (See at least Paragraphs 69 and 70: The user may input an amount to be paid by each individual in the split payment transaction [See Figure 1B, 184]); and
Communicating the split payment request, the selected other potential customer, and the payment allocation to a remote server (See at least Paragraph 105: The electronic device sends a request to a first server to create a virtual account based on the identification of the participant and the split payment amount corresponding to the 

	Jung does not explicitly teach, but Jain, however, does teach:
Automatically identifying, using a trained machine learning model wherein the trained machine learning model is trained using the customers past transaction history with the merchant, a plurality of other potential customers to split the transaction amount with based on electronic location information for electronic devices associated with each of the plurality of other potential customers at a time of the transaction (See at least Col. 3, Lines 53-62 and Col. 6, Line 56 - Col. 7, Line 4 : Describes a "learning engine" (i.e. machine learning model) that analyzes customer feedback data regarding previous shared expense transactions. The learning engine may identify potential shared expenses and possible recipients for reimbursement requests regarding the shared expense. The accuracy of the learning engine may be improved over time by applying algorithms to data associated with previous shared expense transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to improve the accuracy with which the system identifies additional users to add to the shared expense (i.e. split bill) transaction by applying a machine learning model to data associated with previous shared expense transactions conducted by the user (Jain: Col. 6, Lines 60-64). Additionally, automatically identifying additional recipients by analyzing location data increases user convenience by reducing the need for the user to manually enter this information.

Claim 22
	Regarding Claim 22, Jung Teaches:
Wherein the mobile payment computer application enables a customer to select a transaction for the split payment request on a touch screen interface by swiping to the left or right on the transaction (See at least Paragraph 54: The split payment process may be initiated by the user activating a "function performing object" [Figure 1A, 130]. The screen is a touchscreen as shown in Figure 1A. Although Jung does not explicitly teach that the user swipes left or right on the screen, swiping the screen is an obvious variant of touching the screen which produces a similar result [initiating a split payment process]).

Claim 24
	Regarding claim 24, Jung does not explicitly teach, but Jain, however, does teach: 
Sending a reminder to the selected other potential customer after the split payment request has been sent (See at least Col. 9, Lines 29-61: The server may send reminder messages to non-paying recipients [i.e. the other customer] if payment is not received after a predetermined elapsed time).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to increase the effectiveness of the reimbursement process by ensuring that payment is sent to the appropriate individuals involved in the transaction.


Claim 25
	Jung does not explicitly teach, but Jain, however, does teach:
Wherein using machine learning comprises determining that the transaction with the merchant is a candidate for payment splitting based on the dollar amount of the transaction, a type of merchant, a time of day, a similarity of the transaction with one or more previous transactions, or a similarity of the customer with one or more other customers (See at least Col. 14, Lines 27-39: Various methods may be used to identify the shared expense. For example, the server may determine that the amount of a transaction conducted at a restaurant is greater than the average meal amount at the restaurant. The server may then determine that more than one meal was purchased and, as a result, more than one individual was associated with the transaction).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to improve the accuracy with which the system identifies potential shared expense (i.e. split bill) transactions by applying a machine learning model to relevant data.


8.	Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jain, and in further view of Schlosser (U.S. Pre-Grant Publication No. 20180025340).

Claim 3
	Regarding Claim 3, the combination of Jung and Jain does not explicitly teach, but Schlosser, however, does teach:
Where the step of receiving a split payment request is for two or more transactions (See at least Paragraph 52: Describes a system where one member of a group collects a 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Schlosser in order to increase user convenience by allowing the members of a group to settle multiple transactions at once.

Claim 23
	Regarding Claim 23, the combination of Jung and Jain does not explicitly teach, but Schlosser, however, does teach:
Where the step of receiving a split payment request is for two or more transactions (See at least Paragraph 52: Describes a system where one member of a group collects a plurality of bills while on a trip. The members of the group can then split payment for the plurality of bills).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Schlosser in order to increase user convenience by allowing the members of a group to settle multiple transactions at once.

9.	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jain, and in further view of Ng (U.S. Patent No. 9990621).

Claim 12
	Regarding claim 12, Jung teaches:
A computer-implemented system for sending a split payment request comprising: a communications network (See at least Paragraph 173: Describes a network to connect users to a server); 
An electronic device associated with a paying customer comprising at least one processor, coupled to the communications network (See at least Paragraph 91-93: Describes an electronic device comprising a processor and a payment application. The electronic device is used to split payments between multiple users); and 
A server comprising at least one processor, coupled to the communications network (See at least Paragraph 98: Describes a server comprising a processor); wherein:
The electronic device receives an identification of a transaction with a merchant comprising a transaction amount for a split payment request (See at least Paragraphs 54 and 55: After completing a transaction, the user may initiate/request a split payment function for the transaction by activating a button on their electronic device [See Figure 1A]. The split payment is associated with a transaction amount [Paragraph 51]);
The electronic device displays a list comprising the customer and the plurality of other potential customers for the split payment request (See at least Paragraph 56: The electronic device may display a split payment proceeding candidate list [See Figure 1A, 140]);
The electronic device receives a selection of one of the plurality of other potential customers for the split payment request 
The electronic device receives a payment allocation for the selected other potential customer (See at least Paragraphs 69 and 70: The user may input an amount to be paid by each individual in the split payment transaction [See Figure 1B, 184]);
The electronic device sends the split payment request, via the communications network, to the server (See at least Paragraphs 105: The electronic device sends a request to a first server to create a virtual account based on the identification of the participant and the split payment amount corresponding to the participant. The virtual account is created to allow the one or more users to perform the split payment [Paragraph 23]); and
The server sends the split payment request to the selected other potential customer (See at least Paragraph 118: The server may send a notification to the electronic device of the participant which includes the amount to be paid by the participant).

	Jung does not explicitly teach, but Jain, however, does teach:
The electronic device automatically identifies, using a trained machine learning model wherein the trained machine learning model is trained using the customers past transaction history with the merchant, a plurality of other potential customers to split the transaction amount with based on the customer's split payment history for at least one prior transaction with the merchant, the customer and the plurality of other potential customers (See at least Col. 3, Lines 53-62 and Col. 6, Line 56 - Col. 7, Line 4 : Describes a "learning engine" (i.e. machine learning model) that analyzes customer feedback data regarding previous shared expense transactions. The learning engine may identify potential shared expenses and possible recipients for reimbursement requests regarding the shared expense. The accuracy of the learning engine may be improved 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung and Jain in order to improve the accuracy with which the system identifies additional users to add to the shared expense (i.e. split bill) transaction by applying a machine learning model to data associated with previous shared expense transactions conducted by the user (Jain: Col. 6, Lines 60-64).

	The combination of Jung and Jain does not explicitly teach, but Ng, however, does teach:
The server receives payment information from selected other potential customer (See at least Col. 17, Line 66 - Col. 18, Line 24: Describes a system for splitting bills between multiple users at a merchant. The request processor receives a response from each bill payer approving their portion of the transaction and identifies a financial account [i.e. payment information] associated with each bill payer).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to allow each bill payer in the split payment to individually finalize payment between their financial account and the financial account associated with the merchant. This provides improves the bill payers’ ability to customize their transactions by, for example, applying a tip to their portion of the bill at a restaurant (Ng: See at least Col. 11, Line 24 – Col. 12, Line 18).

Claim 13
	Regarding claim 13, the combination of Jung and Jain does not explicitly teach, but Ng, however, does teach:
Wherein the server pays one or more merchants associated with the transaction using the received payment information (See at least Col 12, Lines 6-18: The service system provider uses the account information obtained for each bill payer to finalize a transaction with the merchant for each bill payer's allotted portion of the bill [See Figure 4A]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to allow each bill payer in the split payment to individually finalize payment between their financial account and the financial account associated with the merchant. This provides improves the bill payers’ ability to customize their transactions by, for example, applying a tip to their portion of the bill at a restaurant (Ng: See at least Col. 11, Line 24 – Col. 12, Line 18).

Claim 14
	Regarding claim 14, Jung teaches:
Wherein the server conducts a transaction for the payment amount and credits it to an account associated with the customer (See at least Paragraph 102: The user completes payment with a merchant using their electronic device. The payment may be completed with a payment application provided by the server [also see Paragraph 6]).

Claim 15
	Regarding claim 15, Jung teaches:
Wherein the electronic device includes a touch screen interface; and wherein the electronic device receives an identification of a transaction for a split payment request in the form of a swipe left or swipe right on a transaction using the touch screen interface (See at least Paragraph 54: The electronic device includes a touchscreen [See Figure 1A, the electronic device may be a smartphone). The split payment process may be initiated by the user activating a "function performing object" [Figure 1A, 130]. The screen is a touchscreen as shown in Figure 1A. Although Jung does not explicitly teach that the user swipes left or right on the screen, swiping the screen is an obvious variant of touching the screen which produces a similar result [initiating a split payment process]).

	Claim 17
	Regarding claim 17, Jung does not explicitly teach, but Jain, however, does teach:
The electronic device applies machine learning to the customer's transaction history and past split payment requests; and the electronic device recommends a transaction for a split payment request based on the customer's transaction history and past split payment requests (See at least Col. 3, Lines 53-62 and Col. 6, Line 56 - Col. 7, Line 4 : Describes a "learning engine" (i.e. machine learning model) that analyzes customer feedback data regarding previous shared expense transactions. The learning engine may identify potential shared expenses and possible recipients for reimbursement requests regarding the shared expense. The accuracy of the learning engine may be improved over time by applying algorithms to data associated with previous shared expense transactions.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to improve the accuracy with which the system identifies potential shared expense (i.e. split bill) transactions by 

	Claim 18
	Regarding claim 18, Jung does not explicitly teach, but Jain, however, does teach:
The electronic device applies machine learning to the customer's transaction history and past split payment requests; and the electronic device recommends a transaction for a split payment request based on the customer's transaction history and past split payment requests (See at least Col. 3, Lines 53-62 and Col. 6, Line 56 - Col. 7, Line 4 : Describes a "learning engine" (i.e. machine learning model) that analyzes customer feedback data regarding previous shared expense transactions. The learning engine may identify potential shared expenses and possible recipients for reimbursement requests regarding the shared expense. The accuracy of the learning engine may be improved over time by applying algorithms to data associated with previous shared expense transactions.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to improve the accuracy with which the system identifies additional users to add to the shared expense (i.e. split bill) transactions by applying a machine learning model to data associated with previous shared expense transactions conducted by the user (Jain: Col. 6, Lines 60-64).

Claim 19
	Regarding claim 19, Jung does not explicitly teach, but Jain, however, does teach:
Wherein the electronic device sends a reminder to the other customer after the split payment request has been sent (See at least Col. 9, Lines 29-61: The server may send reminder messages to non-paying recipients [i.e. the other customer] if payment is not received after a predetermined elapsed time. Examiner's Note: Jain does not explicitly teach that the reminder is sent from the electronic device of the user. However, Jain does state that the reminder may be generated by the server based on manual input provided by the payee through a device associated with the payee. The input provided by the payee includes an indication that not all reimbursement payments have been received).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to increase the effectiveness of the reimbursement process by ensuring that payment is sent to the appropriate individuals involved in the transaction.

Claim 20
	Regarding claim 20, Jung does not explicitly teach, but Jain, however, does teach:
Wherein the server sends a reminder to the other potential customer after the split payment request has been sent (See at least Col. 9, Lines 29-61: The server may send reminder messages to non-paying recipients [i.e. the other customer] if payment is not received after a predetermined elapsed time).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, and Ng in order to increase the effectiveness of the reimbursement process by ensuring that payment is sent to the appropriate individuals involved in the transaction.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Jain and Ng, and in further view of Schlosser.

Claim 16
	The combination of Jung, Jain, and Ng does not explicitly teach, but Schlosser, however, does teach:
Wherein the electronic device receives an identification of two transactions for a split payment request (See at least Paragraph 52: Describes a system where one member of a group collects a plurality of bills while on a trip. The members of the group can then split payment for the plurality of bills).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Jung, Jain, Ng, and Schlosser in order to increase user convenience by allowing the members of a group to settle multiple transactions at once.

Response to Arguments
	Arguments Regarding 35 U.S.C. 102/103
11.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.

	Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments regarding 35 U.S.C. 101 have been fully considered, but they are not persuasive for the following reasons:

	Specifically, the examiner notes that analyzing user transaction history in order to identify individuals potentially involved in a transaction falls within the category of commercial interactions (as stated above in the 101 rejection). Merely stating that this process if performed by a trained machine learning model does not integrate the abstract idea into a practical application. The claims do not recite sufficient detail regarding how the machine learning process is conducted. As currently drafted, this limitation amount to no more than applying a generic machine learning algorithm to stored data in order to identify individuals potentially involved in a transaction. Such a limitation does not amount to an improvement in machine learning and/or transaction processing technology.

Citation of Pertinent Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haldenby (U.S. Pre-Grant Publication No. 20180096036): Describes a system for managing various data exchanges (e.g. split bill payments). Machine learning techniques may be used to identify particular patterns or parameters associated with the user’s activity.
 Ham (U.S. Pre-Grant Publication No. 20140279098): Describes a system which allows multiple users to split an itemized bill.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696